                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LEGALFORCE RAPC WORLDWIDE P.C., ET                 CASE NO. 18-cv-02573-YGR
                                         AL.,
                                   7
                                                       Plaintiffs,                          ORDER TO SHOW CAUSE RE: SANCTIONS
                                   8
                                                 vs.
                                   9
                                         UPCOUNSEL, INC.,
                                  10
                                                       Defendant.
                                  11

                                  12          On October 19, 2018, defendant filed a Reply in Support of Motion to Dismiss Plaintiffs’
Northern District of California
 United States District Court




                                  13   First Amended Complaint. (Dkt. No. 59 (“Reply”).) Defendant’s use of bullet-point argument

                                  14   therein appears to be a significant circumvention of the Civil Local Rules’ limitation that a reply

                                  15   brief may not exceed fifteen pages of text. See Civ. L. R. 7.3(c) & 3-4(c)(2) (providing that

                                  16   written text must be double-spaced with no more than twenty-eight lines per page).

                                  17          Four pages of the Reply contain bullet-point argument. (See Reply at 3–6.) Far from

                                  18   constituting merely block quotations, each one of the bullet points improperly includes legal

                                  19   argument. The effect allows defendant to congest page three of the Reply with twenty-six lines of

                                  20   single-spaced text, in addition to eleven lines of double-spaced text in the body. Page six similarly

                                  21   contains seventeen lines of single-spaced text and fifteen lines of double-spaced text in the body.

                                  22   Such conduct appears to disregard the limitations of the Civil Local Rules.

                                  23          Defense counsel, Simona A. Agnolucci, Nicholas D. Marais, Abraham H. Fine, and

                                  24   Jesselyn K. Friley, are hereby ORDERED TO SHOW CAUSE why the Court should not impose

                                  25   monetary sanctions and/or strike the bullet-point argument contained in pages three through six of

                                  26   the Reply due to counsel’s failure to follow the Local Rules. A hearing on the Order to Show

                                  27   Cause shall be held on Tuesday, November 6, 2018 at 2:01 p.m. in the Federal Courthouse, 1301

                                  28   Clay Street, Oakland, California in Courtroom 1. Defense counsel must file a written response to
                                   1   this Order to Show Cause by no later than Tuesday, November 6, 2018 at 11:00 a.m. explaining

                                   2   counsel’s failure to comply with the above rules, as well as certifying that each counsel has

                                   3   personally read and understands the Civil Local Rules regarding motion practice.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: November 5, 2018
                                                                                                 YVONNE GONZALEZ ROGERS
                                   7                                                        UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
